Van Wyck, J.
Plaintiff sues for materials furnished and labor performed, at defendant’s request, in and about the starting of a new electric plant at Salem, H. J., and in making steam connections of an engine to drive ah arc dynamo, which defendant wanted ready for use in two or three days from time of delivery of the engine. Plaintiff testifies that he saw the work and materials which were performed and furnished in and about the engine and its connections, and that the same were reasonably worth the sum sued for. The defendant, who had not seen the work, testified that it was not worth near so much as the plaintiff claimed. The plaintiff’s books of original entry were properly admitted as a part of the res gesta, for the book-keeper testifies that the books were correctly kept, and the entries were made in the regular course ■of business, immediately after the transactions occurred; and the plaintiff testified that all of the work and materials as itemized in these books were performed for and furnished to the defendant. The competency of the witness Vail to testify as to the values is shown on page 38, where he says that he was assistant manager for the Westinghouse Company, whose business is steam engineering, for 6J years. Ho errors of law seem to have been made, .and the verdict is not against the weight of evidence. Judgment affirmed, 'with costs.